Citation Nr: 1758940	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  07-28 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board notes that this appeal is a derivative TDIU claim pursuant to the United States Court of Veterans Appeals Claims (Court) decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim of entitlement to TDIU is part and parcel of an increased-rating claim when the claim is expressly raised by the Veteran.  The Board notes that a traditional TDIU claim considers whether a Veteran is unemployable due to any service-connected disability or disabilities, alone or in concert.  In contrast, a Rice TDIU claim is limited to whether the Veteran is unemployable due to the service-connected disability that was previously on appeal and denied by the Board in a July 2016 decision (here, service-connected butterfly hemivertebra of the T6 portion of the thoracic spine with dorsal kyphosis).

In pertinent part, in July 2016 the Board remanded the issues of entitlement to service connection for chronic headaches, to include as secondary to a psychiatric disorder or a service-connected back disorder and TDIU.  In a September 2017 decision review officer decision, service connection for headache due to spine deformity was granted.  As this represented a complete grant of the benefit originally sought on appeal for this issue the matter is no longer before the Board.  Thus, the Board does not have jurisdiction over it.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (the Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).  In view of the foregoing, the only issue remaining for appellate consideration is the TDIU issue adjudicated herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The evidence of record is against a finding that the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for the award of TDIU benefits have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has reviewed the Veteran's record and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Veteran reported receiving Social Security Administration (SSA) benefits.  In September 2012 SSA records were requested and a negative response was received from SSA.  In November 2012 the agency of original jurisdiction (AOJ) issued formal finding of unavailability of Federal records after all procedures to obtain the records were followed and it was determined that the SSA records are unavailable for review.

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Legal Criteria, Factual Background and Analysis

As noted above, the issue of entitlement to a TDIU rating has been raised by the record.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided, that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service- connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Where a Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Court has held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.   

A total rating for compensation purposes based on unemployability will be granted when the evidence shows that the Veteran, by reason of his service-connected disabilities, is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

The Veteran is service connected for headaches rated 0 percent from July 12, 2004 and 30 percent from April 6, 2017; butterfly hemivertebra T6 with dorsal kyphosis rated 20 percent from May 26, 2004; and residuals of ruptured epidermal cysts from the edge of the nose rated 0 percent from November 11, 1976.  The Veteran's combined schedule rating is 20 percent from May 26, 2004 and from 40 percent from April 6, 2017; and therefore does not meet the threshold requirements and is not entitled to TDIU under 38 C.F.R. § 4.16(a).  The remaining issue is whether he is entitled to TDIU under 38 C.F.R. § 4.16(b).  In the July 2016 Board remand, the Board noted that if the Veteran does not meet the schedular criteria for a grant of TDIU, it must be determined whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).  

In an August 2015 VA examination report, the examiner noted that the Veteran's thoracolumbar spine condition had no impact on his ability to work.  He noted further that the Veteran had a congenital variation of the spine (butterfly vertebra) for which he was service connected.  The examiner was unable to determine the Veteran's function ability based on the current examination; and noted that as per medical literature, such finding had no clinical significance since it is normally asymptomatic.  The Veteran's extended list of symptoms adjudicated to such finding cannot be supported by any medical literature, nor known physiological pathological model.

In his September 2016 application for increased compensation based on unemployability the Veteran noted that his back condition prevents him from securing or following any substantially gainful occupation.  He has not worked since his discharge for active duty service in November 1976, when he worked as a clerk typist.  He indicated on the application that he has four years of high school and had not had other education and training before he was too disabled to work.  

The April 2017 VA headache examination report noted that the Veteran's headaches do not impact his ability to work.  There is no other medical evidence of record suggesting that the Veteran is unable to secure or follow gainful employment due to service connected disabilities.

In the September 2017 supplemental statement of the case, the agency of original jurisdiction determined that this case had not been submitted for extraschedular consideration because the evidence failed to show the Veteran is unemployable due to service-connected disabilities.  The Board notes that the evidence does not show a marked interference with employment or frequent periods of hospitalization due to the service-connected disabilities as to render impractical the application of the regular schedular standards. 

The Board has considered the Veteran's assertions.  However, while the Veteran is fully able to observe specific pain and/or dysfunction from his service-connected disabilities, medical expertise is required to ascertain whether service-connected disabilities in and of themselves preclude substantially gainful employment; and such is not shown in the record.  Thus, the preponderance of the evidence is against a finding that the Veteran is unemployable on account of service-connected disabilities, and the claim for TDIU is denied.


ORDER

Entitlement to TDIU is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


